Reasons for Allowance

The closest prior art to the subject matter of independent claim 1 is the Singh publication which wherein it discloses a method of linking alarm data from a plurality of wireless sensors, which are  physically disassociated, to a train in motion, (see Fig. 1 and ¶0015 - ¶0019, "the first modular device may be mounted on a bogie/railroad truck, adjacent a wheel or... including a non-contact temperature sensor for monitoring the temperature of said component."  Singh teaches a system for monitoring, analyzing, and wirelessly transmitting a train's separate bogie /wheel carriage and / or wheel axle boxes' components' temperature sensor data throughout train system), a separate wheel axle-box of a rail carriage of a train (see Figs. 1 - 2, and ¶0074 - ¶0084, "monitoring system that can obtain sensor readings from a location on the bogie itself... Bogie Sensor Device Unit" or BSDU... comprising a number of sensors for detecting faults or failures… with transmitter and receivers for communication with other elements of the system… a thermal sensor 10… a wireless transmitter 16 and receiver 17 are provided on the BDSU") to detect an over temperature alarm in order to enable a driver to slow or stop the train (see Fig. 1 and ¶0015 - ¶0019), the method comprising: 
fixing the current location of each of the plurality of wireless sensors using a GPS (see Figs. 5 and 7, and ¶0144 - ¶0145, "A CU 59 is located approximately half way along each carriage… between the bogies… wireless transmission… in… train carriages… motion and location sensors 58… with real-time information… and GPS , publishing the current location of the one of the plurality of wireless sensors experiencing the over temperature alarm with any relevant details of the over temperature alarm over a cellular wireless transmitter to a "Publish and Subscribe" Message Broker (See ¶0037 - ¶0040, sensor data messaging system.  See ¶0057, "when components fail, their temperature, acoustic and vibration emissions can rapidly increase beyond normal bounds within a fairly short period of time."  See ¶0015 - ¶0019, "Statistical information on the surface spread of the temperature is of considerable importance for understanding its source, and how it is likely to affect surrounding components... to help understand component manufacturing faults, condition and predicted time to failure." Singh suggests bogie temperature sensor transmits temperature gradient data wirelessly where temperature conditions that pass thresholds might trigger component reliability issues and / or failures.  See also ¶0025), pushing the relevant details of the over temperature alarm message to a Server where the alarm is then validated (see ¶0037 - ¶0040, alarm temperature validation), transcribing the GPS location into a new "location bin topic" for the Message Broker (4), wherein the details of the alarm are then published to this topic (grid) (see ¶0037 - ¶0040, GPS location transcribed to location bin topic, along with alarm signification), using the geographic location of the monitor/relay to subscribe to a location bin topic to which the server just published any relevant details of the overtemperature alarm to (see ¶0040, new alarm details are published for topic with geographic location), pushing a wheel alarm notification to the monitor/relay system with the “Publish and Subscribe” Message broker (see ¶0015, and ¶0029 - ¶0040, Singh teaches a wheel alarm from second modular device annunciates and and carrying out validation checks with the monitor/relay to determine whether the over temperature alarm as received, is associated with a coach of the train.  (See ¶0040, “message is then relayed to… relay module(s)… and each one will acknowledge back… Message transmission then propagates through the network… and… control unit… acknowledges the receipt of these messages…. received by the relay module(s) are then propagated through the network.   Singh suggests that relay modules disperse received alarm messaging through the locomotive train’s coaches.)

Singh’s on-board monitoring system for train bogies teaches a monitor relay that fixes a geographic location (see ¶0052, and ¶0095 - ¶0097). 
However, Singh’s on-board locomotive monitoring system wherein it monitors bogies or railroad trucks’ components over time periods, does not teach fixing a geographic location of a monitor/relay that is mounted in a driver's cab at a front end of an engine of the train with the GPS,
wherein if a condition of the over temperature alarm is confirmed as belonging to the train, the Monitor/Relay immediately notes that there is a problem.  

Therefore, Villarreal’s railroad traffic control system wherein it utilizes locomotives linked to a control center for communicating data and control signals, is introduced to combine with Singh’s on-board locomotive monitoring system wherein it 
Villarreal's work presents an expanded railroad traffic control System using GPS, that builds out a locomotive to locomotive communication data and control network which logs locomotive positions, health & operational performance data, etc. 
Villarreal further teaches fixing a geographic location of a monitor/relay that is mounted in a driver's cab at a front end of the engine with the GPS (see Figs. 3 - 4, and ¶0033), and teaches wherein if the alarm condition is confirmed as belonging to the current train, the Monitor/Relay immediately notes that there is a problem.  (See Figs. 3 and 5, and ¶0019, ¶0035 - ¶0039, "When a sensor in equipment 52 detects an axle temperature above a predetermined safe threshold, an alarm is transmitted in real time to the control center and the locomotive conductor communication network for immediate alert and consideration for responsive action.")
However, the prior art does not teach, or suggest every element of independent claims 1, 10, 11 - 13, and 15 - 17. As such, a person skilled in the art would not modify Singh in view of Villarreal Antelo, or any other combination thereof, to provide the method wherein each of the plurality of wireless sensors individually and externally subscribes to an appropriate location bin topic, and transcribes the current location of the one of the plurality of wireless sensors experiencing the over temperature alarm in to the appropriate location bin topic for the “Publish and Subscribe” Message Broker, wherein the any relevant details of the over temperature alarm then publishes to the appropriate location bin topic.      
	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein each of the plurality of wireless sensors individually and externally subscribes to an appropriate location bin topic, and transcribes the current location of the one of the plurality of wireless sensors experiencing the over temperature alarm in to the appropriate location bin topic for the “Publish and Subscribe” Message Broker, wherein the any relevant details of the over temperature alarm then publishes to the appropriate location bin topic.     
In particular, the prior art is silent in teaching, or suggesting a method wherein each of the plurality of wireless sensors individually and externally transcribes the current location of the one of the plurality of wireless sensors experiencing the over temperature alarm in to the appropriate location bin topic for the “Publish and Subscribe” Message Broker, wherein the any relevant details of the over temperature alarm then publishes to the appropriate location bin topic.            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661